Cook, J.,
delivered the opinion of the court.
The principal cause for a reversal, assigned by appellant, is the language employed by the trial judge at the: time the petit juries for the week were impaneled. We-quote the judge’s words, viz.: “It is my desire to make-this term of the court a- business term, and I can accomplish nothing without the co-operation of- the people,. The people have been co-operating with the court the,1 last two weeks, and the last term was one of the most successful in the history of the county, and so far the present term has been very successful in enforcing the law. It is my purpose to make the court self-sustaining ; and during the past several terms, with one exception, the courts of Clarke, Wayne, and Green counteis have overpaid the expenses, and turned a few hundred dollars back into the treasury. Why not Lauderdale county1? Neither I nor the officers can accomplish results without the co-operation of the people.”
This appellant construes to mean that the judge advised juries to convict persons charged with crime, for the purpose of raising revenue for the county, and insists here that the verdict of the jury, composed of the. *580regular panel for the week, was or may have been influenced by the desire of the jury to follow the policy outlined by the judge. A motion was made to quash the panels, and overruled by the court. The verdict of the jury was warranted by the evidence in this case, and we think there is no error of law in the record.
The statute authorizes and requires judges of the circuit court to charge grand juries, but we know of no law which authorizes the judge to lecture petit juries. 'The court is not authorized to instruct petit juries concerning the law of the case which they are impaneled to try, unless he is requested to do so in writing by one of the parties to the suit. This is the policy of the law of this state,; and this being true, circuit judges should be extremely careful about making speeches to petit juries. This is the province of the bar, and quite enough is said by the lawyers.
The judge’s remarks were made at the beginning of the term, and not at the trial of this case; and while we think the judge exceeded his powers, we do not think he erred in refusing to quash the panel. We do not think that unauthorized generalizations of the judge about the enforcement of the law, spoken to jurors at some other time than at the trial of the complaining party, can justify a reversal of the case.

Affirmed.